Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (3,523,477) in view of Hoffman (3,840,988), Zacharin (6,536,347), Jones (8,973,233), McIntyre et al.(5,104,067), Talkington (5,033,354), Koomen (3,948,176), Milanowski et al.(3,718,093), Margiotta (7,536,818) and Koehne, deceased et al.(3,889,601)
Miller shows a cutting device with most of the recited limitations as follows;
at least one firing-pin holder (52); 
at least one locking element (interdigitating ends of 51,52); 
at least one spring (63); 
at least one firing pin (50,51); 
a percussion cap (32); 
a propellant charge (23); 
a cutting element (13-15); 
a stop (17); and 

wherein the at least one locking element Miller’s cord is pulled, firing pin holder 52 is moved, thus stressing the spring 63.  Once the firing pin holder is out of the narrow section of sleeve 54, the interdigitating ends of 51/52 decouple, thus releasing the firing pin 50,51.  The firing pin then strikes the percussion cap 32).
As seen in strikethrough above, Miller is missing the shear pin and the ball.
In regard to the shear pin, Examiner takes Official Notice that that it is well known to hold blades such as these in place with a shear pin, in order to prevent inadvertent cutting.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C, 2nd paragraph.   An example of this is Hoffman (69).  Additional examples can be provided, as this is common.  It would have been obvious to one of ordinary skill to have modified Miller by providing a shear pin at the blade, as taught by Hoffman and others, in order to prevent inadvertent cutting.
Miller employs interdigitating parts instead of balls for his locking element.  Examiner takes Official Notice that it is well known to employ balls in this situation.  Applicant has challenged this taking of Official Notice, and thus Examiner will provide references as evidence, as per MPEP 2144.03C, 1st paragraph.    

A second example is Jones, note how the balls (7) connect the firing pin (9) and firing pin holder (2,4), and Jones also shows the release mode (figure 2).  
A third example is McIntyre, note how the balls (34) connect the firing pin (39, etc.) and firing pin holder (14,22, etc.), and McIntyre also shows the release mode (figure 3). 
A fourth example is Talkington, note how the balls (34) connect the firing pin (30) and firing pin holder (38). 
A fifth example is Koomen, note how the balls (31) connect the firing pin (30, etc.) and firing pin holder (13, etc.), and Koomen also shows the release mode (figure 5). 
A sixth example is Milanowski, note how the balls (35) connect the firing pin (31, etc.) and firing pin holder (20, etc.), and Milanowski also shows the release mode (figure 3). 
A seventh example is Margiotta, note how the ball (108) connects the firing pin (104, etc.) and firing pin holder (106, etc.), and note how Margiotta shows it is known to swap ball-locks (figures 3,4) and hook-locks like Miller’s (Margiotta’s figures 1,2). 
A seventh example is Koehne, note how the ball (28) connects the firing pin (23, etc.) and firing pin holder (30, etc.), and note how Koehne shows it is known in conjunction with the same hook-locks as in Miller’s (Koehne’s figure 1). 


In regard to claim 2, Miller shows a delay element (33).
With respect to claim 3, Hoffman teaches the shear pin should be at the front of the housing, at the cutting blade.
As for claim 4, Millers blade constitutes a chisel.  Examiner takes Official Notice that chisels can have curved edges, as Examiner has owned some himself for over 30 years, and thus it would be obvious to modify Miller to have a curved edge, for the purpose of chiseling curved surfaces. Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
With regard to claim 9, see Miller’s figure 1.

Applicant's arguments have been fully considered but they are not persuasive.
On page 3, Applicant argues that Zacharin’s balls “do not act as a locking mechanism between a firing pin holder and the firing pin 16, as there is no firing pin holder taught in Zacharin”.  Examiner respectfully disputes this statement.
The term “firing pin holder” must be given its broadest reasonable interpretation, which would be an object that holds the firing pin.  Zacharin’s firing pin holder (11, etc.), extends from the top of figure 2 to just above the balls 15.  Zacharin’s firing pin holder most definitely “holds” the firing pin 16.   It does not hold it in the same way as Applicant’s device, but it does the job within the scope of how it is claimed.  There is 
Devices such as Miller’s, and the other prior art as well, is not a field in which small inventors often dabble, due to the use of explosives.  Typically, this field is populated by governments and large government contractors.  These entities will generally hire mechanical engineers to design devices such as these.  Accordingly, one of ordinary skill is considered to be a mechanical engineer, with at least a 4 year degree, and several years of work experience.  Such a person of ordinary skill would have no problem adapting Miller’s lock mechanism to be a ball-lock mechanism, as taught by at least Zacharin, Jones, McIntyre, Talkington, Koomen, Milanowski, Margiotta and Koehne, and it is made all the more obvious by being known for the exact same purpose in the exact same field of endeavor, namely triggering firing pins.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724